                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


Tavaris Williams,

       Plaintiff,

v.                                             Case No. 19-10049

County of Saginaw, et al.,                     Sean F. Cox
                                               United States District Court Judge
      Defendants.
______________________________/

                                  ORDER ADOPTING
                     10/21/2019 REPORT AND RECOMMENDATION

       Plaintiff, who is incarcerated at the Saginaw County Jail, filed this action on January 7, 2019.

The Court referred this matter to Magistrate Judge Stephanie Dawkins Davis for all pretrial

proceedings. (ECF No. 11).

       On October 21, 2019, Magistrate Judge Davis issued a Report and Recommendation

(“R&R”) (ECF No. 28) wherein she recommends that the Court dismiss Plaintiff’s complaint, with

prejudice, as to the “Municipal Governmental Entities” pursuant to Fed. R. Civ. P 41(b).

       Pursuant to FED. R. CIV. P. 72(b), a party objecting to the recommended disposition of a

matter by a Magistrate Judge must filed objections to the R&R within fourteen days after being

served with a copy of the R&R. “The district judge to whom the case is assigned shall make a de

novo determination upon the record, or after additional evidence, of any portion of the magistrate

judge’s disposition to which specific written objection has been made.” Id.

       The time for filing objections to the R&R has expired and the docket reflects that no party

has filed objections. The Court hereby ADOPTS the October 21, 2019 R&R.

                                                  1
      Accordingly, the Court ORDERS that Plaintiff’s complaint as to the “Municipal

Governmental Entities” is DISMISSED WITH PREJUDICE under Rule 41(b).

      IT IS SO ORDERED.

                                      s/Sean F. Cox
                                      Sean F. Cox
                                      United States District Judge

Dated: November 12, 2019




                                         2
